Case 7:18-cv-03583-JCM Document 216 Filed 01/08/20 Page 1of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CHRISTOPHER AYALA, BENJAMIN LAMKIN,
AND NHAN NGUYEN, individually and on behalf
of all others similarly situated, as Collective and
Class representatives,

Plaintiffs, ORDER
-against- 18 Crv. 3583 ICM)

GOVERNMENT EMPLOYEES INSURANCE
COMPANY,

Defendant.
vesueeee — wee eee een nee X

 

Plaintiffs Christopher Ayala, Benjamin Lamkin, and Nhan Nguyen (“Named Plaintiffs”),
on behalf of themselves and others similarly situated (collectively, “Plaintiffs”), seek approval of
a settlement agreement resolving collective claims for overtime wages under the Fair Labor
Standards Act (“FLSA”), 29 U.S.C. § 201, ef seq., for all Plaintiffs, and individual state law
claims under the New York Labor Law and California Labor Code for those Plaintiffs who
attended Defendant’s Auto Damage training program as Auto Damage trainees in New York and
California.' (Docket Nos. 205, 206, 207, 208, 213). The parties’ proposed Settlement Agreement
resolves the claims of 398 Plaintiffs who joined this action in exchange for payment by
Defendant Government Employees Insurance Company (“GEICO”) of up to $1,000,000.00.
(Docket No. 207-1). Defendant does not oppose this motion. (Docket No. 205).

“In determining whether the proposed settlement is fair and reasonable, a court should
consider the totality of circumstances, including but not limited to the following factors: (1) the

plaintiff's range of possible recovery; (2) the extent to which ‘the settlement will enable the

 

1 Counsel for the parties have consented to jurisdiction of the undersigned over this matter for all purposes pursuant
to 28 U.S.C, § 636(c). (Docket No. 209).

 
Case 7:18-cv-03583-JCM Document 216 Filed 01/08/20 Page 2 of 3

parties to avoid anticipated burdens and expenses establishing their respective claims and
defenses’; (3) the seriousness of the litigation risks faced by the parties; (4) whether “the
settlement agreement is the product of arm’s-length bargaining between experienced counsel’,
and (5) the possibility of fraud or collusion.” Wolinsky v. Scholastic Inc., 900 F. Supp. 2d 332,
335 (S.D.N.Y. 2012) (internal citations omitted). “The ultimate question is whether the proposed
settlement reflects a fair and reasonable compromise of disputed issues rather than a mere waiver
of statutory rights brought about by an employer’s overreaching.” /d.

On August 27, 2019, I presided over the settlement conference that eventually resulted in
the instant Settlement Agreement. Based on my familiarity with the case, as well as my review
of the Settlement Agreement and the papers submitted in support of the Settlement Agreement,
(Docket Nos. 205, 206, 207, 208, 213, 215-17), as well as documentation supporting the
reasonableness of the attorneys’ fees and costs and the terms of the parties’ proposed Settlement
Agreement, I find that the settlement was the product of arm’s-length negotiations between able
counsel and that the terms of the Settlement Agreement, including the approval of Plaintiff's
counsel’s fees of one-third of the total settlement amount, as well as $37,876.33 in costs, are a
fair and reasonable resolution of the case. See Johnson v. Brennan, No. 10 Civ. 4712(CM), 2011
WL 4357376, at *12 (S.D.N.Y. Sept. 16, 2011) (“If the proposed settlement reflects a reasonable
compromise over contested issues, the court should approve the settlement.”) (citations omitted).
Furthermore, the Court approves service awards to the three Named Plaintiffs in the amount of

$2,000 each. See Reyes v. Altamarea Grp., LLC, No. 10-CV-6451 (RLE), 2011 WL 4599822, at

 

2 On December 30, 2019, the Court ordered the parties to clarify an inconsistency in the Settlement Agreement,
namely, the parties’ failure to file a stipulation dismissing, without prejudice, the California and New York Rule 23
class claims. (Docket No. 214). On January 6, 2020, the parties confirmed that they “inadvertently did not submit”
such a stipulation, and attached a copy of the proposed stipulation to their letter. (Docket Nos. 215 and 215-1).
Accordingly, in reviewing this settlement, the Court also considered the proposed stipulation dismissing the
California and New York Rule 23 class claims without prejudice.

.2-

 
Case 7:18-cv-03583-JCM Document 216 Filed 01/08/20 Page 3 of 3

*9 (S.D.N.Y. Aug, 16,2011). Accordingly, the Court approves the settlement and dismisses this
action with prejudice.
The Clerk is respectfully requested to terminate the pending motion (Docket No. 205)

and close the case.

Dated: January 8, 2020
White Plains, New York

SO ORDERED:

_ “ fe ae “ Togtteng
ae Ne eel f) fo ffi La a f fi a “

JUBITH C. McCARTHY
United States Magistrate Judge

 

 
